Citation Nr: 1512895	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for staphylococcus infection.

5.  Entitlement to service connection for a left calf tear.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection should be granted.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headache syndrome, and if so, whether service connection may be granted.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include dermatophytosis, blisters, dermatitis, xerosis, pruritis, and tinea pedis, and if so, whether service connection should be granted.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.

10.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

11.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

12.  Entitlement to an initial compensable evaluation for left fifth finger mallet deformity.

13.  Entitlement to an initial compensable evaluation for a left lateral thigh scar as a residual of staphylococcus infection.

14.  Entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome.

15.  Entitlement to an initial compensable evaluation for left calf strain.

16. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian Held, Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 1980 to February 1981, from February to March 1983, from January 1991 to May 1991, from May 2005 to November 2005, and from December 2007 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board observes that in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  In this case, entitlement to a  TDIU was most recently requested by the Veteran's representative in the November 2012 substantive appeal, and that claim was denied in an October 2013 rating decision.  Subsequently, it was properly included in the November 2013 supplemental statement of the case.  The Board therefore concludes that a claim for a TDIU is presently before it.  

The issues of entitlement to service connection for a left shoulder disability, right wrist strain, right knee disability, an acquired psychiatric disorder, headache syndrome, and a skin disability; higher initial ratings for cervical spine disability, lumbar spine disability, left fifth finger mallet deformity, left lateral thigh scar, left knee patellofemoral syndrome, and left calf strain; as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no current evidence of active staphylococcus infection.

2.  Service connection is in effect for left calf strain; the grant of service connection for left calf tear would impermissibly compensate the Veteran twice for the same symptomatology.

3.  In rating decisions of February 1998, July 1998, April 2003, and August 2006, the RO denied service connection for a nervous condition and a psychiatric disorder; the Veteran did not appeal any of these decisions, and did not submit new and material evidence within one year of the denials.

4.  In rating decisions of April 2003 and August 2006, the RO denied service connection for a headache disability; the Veteran did not appeal either decision, nor submit new and material evidence within one year of the denials.

5.  In rating decisions of February 1998, July 1998, April 2003, and August 2006, the RO denied service connection for skin disability; the Veteran did not appeal any of these decisions, and did not submit new and material evidence within one year of the denials.

6.  In an April 2003 rating decision, the RO denied service connection for a right shoulder disability; the Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.

7.  The evidence received since the April 2003 and August 2006 rating decisions is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for an acquired psychiatric disorder, a headache disability, and a skin disability, and raises a reasonable possibility of so substantiating the claims.

8.  The evidence received since the April 2003 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right shoulder disability, and does not raise a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  Staphylococcus infection was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for left calf tear is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The February 1998, July 1998, April 2003, and August 2006 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, headache syndrome, and a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Because the Board has determined that new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a psychiatric disorder, a headache disability, and a skin disability, no further discussion of the VCAA with respect to these issues is necessary at this time.

With respect to the claims of entitlement to service connection for staphylococcus and left calf tear, as well as the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disability, the Board notes that the instant claim was received in October 2010, prior to the end of the Veteran's most recent period of active service.  In conjunction with that claim, the Veteran was provided with notice of the evidence necessary to support his claim, advised of the allocation of benefits between him and VA, and told how VA determines disability ratings and effective dates.  The Veteran certified that he had enclosed all remaining information or evidence supportive of his claim, or that he had no other information or evidence to provide in support of his claim.  A July 2012 letter advised the Veteran of the status of his claim.

Letters dated in May 2012 and September 2012 discussed the evidence necessary to support claims to reopen and for service connection, and generally provided the same information that the Veteran was given at the time of his October 2010 claim.   The September 2012 letter explained the basis for the previous denial of the Veteran's claim of entitlement to service connection for a right shoulder disability.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Staphylococcus

Service records reflect that in May 2005, the Veteran was determined to be disqualified for deployment and placed on profile due to lesions on his legs.  The following day, he was seen for chronic bilateral leg lesions of uncertain etiology.  The impression as prurigo nodularis, post inflammatory hyperpigmentation, and nummular eczematous dermatitis.  

In November 2009, the Veteran was seen for a rash on his lower left thigh; cellulitis was assessed.  A December 2009 dermatology record indicates that culture of the thigh lesion revealed Methicillin-resistant Staphylococcus aureus (MRSA) infection.

On VA examination in December 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran had suffered a bacterial infection of the left thigh, but that there were no current symptoms.  No diagnosis was made with the exception of the scars resulting from the staphylococcus infection on the left lateral thigh.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for the claimed staphylococcus infection.  While the record reflects that the Veteran experienced a MRSA infection during service in 2009, there is no indication that there is a currently active infection.  Notably, the RO's June 2011 rating decision did grant service connection for the residual scars of this in-service infection.  However, there is no clinical diagnosis of any active infection, to include at the previous site on the Veteran's left thigh.  To the extent that the Veteran asserts that he has current staphylococcus infection that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then. However, medical testing is required to note the presence of an infection, which is an internal disorder not capable of lay observation.  Such testing in this case is negative.

In short, there is no evidence of a current staphylococcus infection.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record reflects an infection with MRSA during service, there is no evidence of a currently active infection for which service connection may be granted.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

	Left Calf Tear

Service treatment records reflect that in October 2009, the Veteran presented with complaints of left knee pain after playing football.  It does not appear that any diagnostic studies were conducted.  The assessment was partial tear of the left calf muscle.  

On VA examination in December 2010, the Veteran's history was reviewed, and his symptoms were discussed.  The examiner provided a diagnosis of chronic left calf strain.  The record does not include any diagnostic studies confirming this diagnosis.

In a June 2011 rating decision, the RO considered the history and diagnosis, and granted service connection for left calf strain.  It also denied service connection for left calf tear, on the basis that the provisional diagnosis in service was not confirmed by any diagnostic studies.  

Essentially, both the disability for which service connection was granted and that for which service connection was denied concern injury to the muscles of the left calf.  It is well established that the Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  Because service connection is in effect for left calf strain, a grant of service connection for left calf tear would compensate the Veteran for the same resulting symptomatology.  Thus, the Board concludes that service connection for left calf tear may not be granted.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Acquired Psychiatric Disorder

The AOJ initially denied service connection for a nervous condition in a February 1998 rating decision, determining that there was no evidence of such in service and no relationship to service.  It again denied the Veteran's claim in July 1998 and April 2003, noting that there was no evidence of a nervous condition during service.

The evidence at the time of the previous rating decisions included service treatment records through May 1991.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  Notably, the Veteran did not reenter service until 2005; therefore, complete service treatment records were of record at that time.

The record also contained VA outpatient records, including June 1997 records generated by mental health providers.  The Veteran's presenting complaint was difficulty holding a job due to poor performance, tardiness, stress, and anxiety.  A June 1997 VA general note indicates the provider's discussion regarding major characterological flaws in the Veteran.  

Also of record was the report of a January 1998 VA examination.  The Veteran reported that during the previous 12 months, he had experienced depression, a feeling of wanting to give up, fatigue, and a lack of enthusiasm.  He stated that since Desert Storm, he had felt unsuccessful.  His primary concern related to job opportunities.  Following examination and interview, the diagnosis was depressive disorder.  

The Veteran again sought service connection for a psychiatric disorder in October 2010.  

Added to the record since the most recent April 2003 denial of this claim was the report of a May 2006 VA examination during which the Veteran reported a depressive mood caused by different situations.  The diagnosis was depressive disorder, not related to any undiagnosed illness.  

Also added to the record were service treatment records for the Veteran's most recent period of active duty.  Notably, this claim was submitted while the Veteran was still on active duty.  Service treatment records associated with this most recent period of active duty reflect that the Veteran underwent assessment as ordered by his command, based on behavior problems.  In August 2010, the Veteran underwent psychological assessment.  The provider indicated that there was no Axis I diagnosis.  

On VA examination in December 2010, the examiner rendered a diagnosis of paraphilia.  

As discussed, service connection for a psychiatric disorder was previously denied because there was no evidence of such during service.  Since the April 2003 rating decision, evidence added to the record includes that showing a diagnosis of a psychiatric disorder during a subsequent period of service.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for an acquired psychiatric disorder may be reopened.  

The reopened claim will be addressed in the REMAND below.

	Headache Syndrome

Service connection for headaches was denied in an April 2003 rating decision.  The RO determined that there was no evidence of headaches during service and denied the claim on the basis that headaches were neither incurred in or caused by service.  The RO again denied service connection for headaches in an August 2006 rating decision, finding that there was no evidence of incurrence or aggravation during service, and that there was no undiagnosed illness.

The record at the time of the April 2003 rating decision included the Veteran's service treatment records through May 1991 (covering his first three periods of service at that time).  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's neurological health.  Following his return from Southwest Asia in May 1991, the Veteran reported that he had no diseases or injuries while there.  Examination at that time revealed that he was neurologically normal, and he specifically denied head injury and frequent or severe headaches.

The record at the time of the August 2006 rating decision included service treatment records, VA treatment records, and the report of a May 2006 VA examination.  

Service treatment records include a post-deployment health assessment completed by the Veteran in March 2005.  He reported that he had developed headaches during his deployment.  These records also include a report of medical assessment completed by the Veteran in November 2005.  Therein, he stated that his overall health was better than compared to his last medical assessment or physical examination.  He noted that since his last medical assessment, he had experienced various symptoms, but did not mention headaches.  
	
On VA neurological examination in May 2006, the Veteran's history was reviewed.  He reported chronic headaches that developed after his Gulf War experience.  He indicated that during his deployment, a number of missiles exploded near him.  The diagnosis was tension headache disorder.  The examiner stated that no undiagnosed illness was found.  He did not provide an opinion regarding the etiology of the Veteran's headache disorder.

The Veteran again sought service connection for a headache disability in October 2010.  

Added to the record in support of his petition to reopen are service treatment records for his most recent period of active service, from December 2007 to March 2011.  

A July 2009 post deployment health assessment completed by the Veteran indicates his report of bad headaches for which he was seen on sick call during deployment.  He did not respond to questions pertaining to whether he was placed on quarters or profile, or whether he was still bothered by headaches.  

A May 2010 post deployment health assessment completed by the Veteran indicates his report that he was not wounded, injured, or otherwise physically hurt during deployment.  He did not endorse bad headaches.  At that time, a provider noted that the Veteran had no issues or concerns at that time.
On VA examination in December 2010, the Veteran reported onset of headaches in 1991, with gradual and progressive worsening.  The examiner diagnosed chronic headaches diagnosed as headache syndrome.  

As discussed, service connection for headache syndrome was previously denied because there was no evidence of such during service.  Since the August 2006 rating decision, evidence added to the record includes that showing a diagnosis of chronic headaches during subsequent periods of service.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for a headache disability may be reopened.  

The reopened claim will be addressed in the REMAND below.

	
      Skin Disability 

Service connection for a skin disability was denied in February and July 1998 rating decisions.  The RO determined that there was no evidence of a skin condition during service and no relationship of a skin condition to service.  The Veteran sought to reopen his claim in January 2003.  An April 2003 rating decision denied service connection for a skin disability because there was no evidence of a skin disability during service.  An August 2006 rating decision denied the Veteran's claim for a skin condition including blisters on his legs, noting that there was no objective evidence of a chronic undiagnosed illness involving a skin condition, and that there was no evidence of a relationship to service.  

The record at the time of these rating decisions included service treatment records for the first three periods of the Veteran's active service and the report of a January 1998 VA examination.  Service treatment records were negative for any diagnosis, complaint, or abnormal  finding pertaining to the Veteran's skin.  The January 1998 VA examination resulted in diagnoses of chronic dermatitis, questionable lichen simplex chronicus, xerosis, and pruritis.  

The record also contained the report of a May 2006 VA examination.  At that time, the Veteran reported a longstanding history of dermatitis in the thighs, groin, and scrotum.  The examiner noted that the claims file reflected diagnoses of tinea cruris and groin dermatitis.  The Veteran reported that during a typical year, he experienced three to six months of active itching and rash.  He also described a history of tinea pedis over the years dating to 1991.  He denied any problems with his feet in the previous year.  Physical examination revealed no active lesions, erythema, or scaling.  The diagnosis was chronic groin dermatitis with recurring tinea cruris - onset in the military with records supporting as far back as 1996.  The examiner indicated that there was no skin disease found on current examination.  

The Veteran sought to reopen his claim in October 2010.  

Evidence added to the record since the most recent 2006 denial of this claim includes service treatment records for the Veteran's most recent period of service, from December 2007 to January 2011.  They show that the Veteran was seen for a groin rash in August 2008 and for athlete's foot in March 2009.  An October 2009 dermatology record indicates that the Veteran was evaluated for an eruption on his arms and legs that had been present for approximately one year.  The assessment was lichen planus versus psoriasis.  A punch biopsy was performed.  A November 2009 record indicates that the biopsy results were most consistent with lichen planus.  A subsequent November 2009 record indicates that the Veteran presented with a rash on his lower left thigh; at that time, he reported that his rash started following his return from Iraq in July 2009.  The assessment was abscess and cellulitis.  In September 2010, the Veteran was seen for a rash under his arms and assessed with dermatophytosis.  

On VA examination in December 2010, the examiner noted tinea pedis and dermatophytosis since 2004 which was intermittent and progressive.  The Veteran endorsed pruritis and noted that he had been prescribed medication during the previous 12 months.  Following physical examination, the diagnoses were Dermatophytosis and tinea pedis, with current normal examination.  

As discussed, service connection for skin disability was previously denied because there was no evidence of such during service.  Since the August 2006 rating decision, evidence added to the record includes that showing diagnoses of various skin conditions during subsequent periods of service.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for a skin disability may be reopened.  

The reopened claim will be addressed in the REMAND below.

	Right Shoulder Disability

Service connection for a right shoulder disability was denied in an April 2003 rating decision.  The RO concluded that there was no evidence of a right shoulder disability during service.  

The evidence of record at the time of the April 2003 rating decision included service treatment records for the Veteran's first three periods of active service.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right shoulder.  

The Veteran sought to reopen this claim in October 2010.  

On VA examination in December 2010, the Veteran reported onset of bilateral shoulder pain during service, with gradual worsening.  The examiner noted that the Veteran's musculoskeletal complaints were the culmination of multiple sprains and strains during field maneuvers and physical training.  Physical examination revealed full range of motion with normal strength and musculature.  There were no deformities.  The Veteran endorsed tenderness.  The examiner did not provide any diagnosis with respect to the Veteran's right shoulder.

As noted above, the Veteran's claim of entitlement to service connection for a right shoulder disability was denied because such disability was not shown during service.  The evidence added to the record since the April 2003 rating decision does not include competent evidence of a right shoulder disability during service.  In this regard, the Board observes that the Veteran's statements regarding a right shoulder disability during service are cumulative of the evidence before the RO in April 2003, and thus may not be used as the basis to reopen his claim.  In sum, the evidence added to the record since the April 2003 denial does not relate to an unestablished fact necessary to substantiate the claim.  Thus, the claim of entitlement to service connection for a right shoulder disability may not be reopened.


ORDER

Entitlement to service connection for staphylococcus infection is denied.

Entitlement to service connection for a left calf tear is denied.

New and material having been received, the claims of entitlement to service connection for an acquired psychiatric disorder, headache syndrome, and a skin disability are reopened.

New and material evidence having not been received, the claim of entitlement to service connection for a right shoulder disability is denied.


REMAND

Regarding the issues of entitlement to service connection for a left shoulder disability, a right wrist disability, and right knee patellofemoral pain syndrome, as well as the reopened issues of entitlement to service connection for headache disability and skin disability, the Veteran in his November 2012 substantive appeal argued that these claimed disabilities were related to his service in Southwest Asia.  He requested that they be evaluated via a Persian Gulf War protocol examination.  

In this regard, the Board observes that service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

The Board notes that the Veteran was afforded an examination in May 2006 to determine whether he had disability as due to an undiagnosed illness; however, his most recent period of service from December 2007 to January 2011 included deployments to Southwest Asia.  Therefore, in light of the Veteran's contentions and his more recent service in Southwest Asia, the Board has determined that an additional Gulf War protocol examination should be conducted with respect to these claimed disabilities.

The Board further notes, that with respect to the claimed skin disability, the service treatment records reflect numerous instances of treatment for various skin problems during the most recent period of active service.  It is unclear whether the Veteran has any current skin disability that is related to service, or if any preexisting skin disability was aggravated by a period of active service.  A VA examination should be conducted to determine whether any currently present disability of the Veteran's skin is related to the diagnoses noted in the service treatment records, and whether any preexisting skin disability was aggravated by any period of active service.

With regard to the reopened claim of entitlement to service connection for an acquired psychiatric disorder, as noted above, the Veteran was assessed in 2010 for the purpose of discharge.  The examiner did not provide any Axis I diagnosis.  However, a VA examiner in December 2010, prior to the Veteran's separation from active service, provided a diagnosis of paraphilia.  Notably, a VA outpatient record dated in June 2007, during a time when the Veteran was not on active duty, contains this same diagnosis.  The Veteran should be afforded a VA examination to determine whether this preexisting psychiatric disorder was aggravated by his most recent period of active service, and to determine whether any other current acquired psychiatric disorder is related to any period of active service.

In his November 2012 substantive appeal, the Veteran asserted that his service-connected degenerative disc disease of the cervical and lumbar spine, left fifth finger mallet deformity, left knee patellofemoral pain syndrome, left calf strain, and left lateral thigh scar had worsened.  The Board observes that a VA examination has not been conducted since 2010.  In light of the Veteran's allegations of worsening, the Board concludes that an examination is warranted to determine the current severity of these disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, the issue of total disability rating based on individual unemployability is inextricably intertwined with the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  As circumstances may have changed in the last three years, the Veteran is requested to resubmit the appropriate information for TDIU, as described below.
 
In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed left shoulder, right wrist, and right knee complaints.  The examiner should be advised of the Veteran's periods of active service.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's left shoulder, right wrist, and right knee.  

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by symptoms referable to the left shoulder, right wrist, or right knee.  
The examiner should specifically determine whether the Veteran's complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

If the Veteran's reported left shoulder, right wrist, or right knee symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) are etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed headache disability.  The examiner should be advised of the Veteran's periods of active service.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following interview, examination of the Veteran, and review of the claims file, the examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by headaches.  

The examiner should specifically determine whether the Veteran's headaches are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

If the Veteran's reported headaches are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed skin disability.  The examiner should be advised of the Veteran's periods of active service.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's skin, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them.  

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic skin disability.  

The examiner should specifically determine whether the Veteran's skin complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  

If the Veteran's reported skin symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The examiner should be advised of the Veteran's periods of active service.
Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders. 

The examiner should then provide an opinion regarding whether any currently present acquired psychiatric disorder clearly and unmistakably preexisted any period of service. 

With respect to any acquired psychiatric disorder that the examiner concludes clearly and unmistakably preexisted a period of active service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing acquired psychiatric disorder DID NOT increase in severity beyond its natural progression during active duty (i.e., the disorder was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

With respect to any acquired psychiatric disorder that the examiner concludes did not clearly and unmistakably preexist service, he should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent that such disorder is related to any disease or injury during a period of active service

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Then, schedule the Veteran for an examination to determine the current severity of his degenerative disc disease of the cervical and lumbar spine, left fifth finger mallet deformity, left knee patellofemoral pain syndrome, left calf strain, and scar of the left lateral thigh.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.
The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the spine, left fifth finger, left knee, and left calf, and indicate whether there is ankylosis of any associated joint.

7.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


